Citation Nr: 0531718	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left hip injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

3.  Entitlement to service connection for residuals of a hand 
laceration.  

4.  Entitlement to service connection for residuals of rectal 
and colon cancer, to include as due to exposure to ionizing 
radiation.  

5.  Entitlement to service connection for disability 
manifested by trouble breathing and disability manifested by 
trouble swallowing, to include as due to exposure to ionizing 
radiation.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, (RO).  

In November 2005, the veteran's representative filed a motion 
to advance the veteran's case on the docket.  Two days 
latter, a Deputy Vice Chairman of the Board granted the 
motion, and the Board will proceed with its consideration of 
the veteran's appeal.  

The issues of entitlement to service connection for residuals 
of rectal cancer, residuals of colon cancer, disability 
manifested by trouble breathing, and disability manifested by 
trouble swallowing, to include as due to exposure to ionizing 
radiation, are addressed in the REMAND appended to the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a decision dated in March 1988, the Board denied 
service connection for a hip disability and a back 
disability.  

2.  The evidence received since the March 1988 Board decision 
does not bear directly and substantially upon the specific 
matters under consideration; it is either redundant or not so 
significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for residuals of a left hip injury and residuals of a back 
injury.  

3.  A report of the veteran's service separation examination 
shows no hand injury or disability and there is no competent 
post-service evidence of residuals of a hand laceration.  


CONCLUSIONS OF LAW

1.  The March 1988 Board decision denying service connection 
for a hip disability and a back disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  Evidence received since the March 1988 Board decision 
denying claims for service connection for a hip disability 
and a back disability is not new and material; the claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001).  

3.  Service connection for claimed residuals of a hand 
laceration is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of the veteran's claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2005).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2001 RO rating decision, the May 
2002 Statement of the Case, the November 2004 Supplemental 
Statement of the Case, and the March 2001 and October 2004 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  

The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, the March 2001 letter from the RO 
to the veteran informed him of the type of evidence that 
would substantiate his claims (an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current disability; and a relationship between the current 
disability and an injury, disease or event in service); that 
he could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  
Additionally, the October 2004 RO letter requested that the 
veteran submit any service medical records in his possession 
and requested that he if he knew of the whereabouts of his 
service medical records (such as a reserve unit), he should 
obtain a complete copy and send it to VA.  In addition, the 
RO provided a list of alternative documents that could 
substitute for service medical records and requested that the 
veteran furnish evidence from the alternate sources.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1). 

In this case, although the March 2001 letter does not contain 
the precise language of the "fourth element," the RO did 
inform the veteran that although VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies, it was still his 
responsibility to make sure theses records were received by 
VA.  In addition, at the end of the letter, the RO provided a 
statement that the veteran could sign and return to let VA 
know that he had no further evidence for VA to consider.  In 
the Board's view, these statements were sufficient to 
encompass notification that the veteran should submit any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  It is also pertinent to 
note that the veteran has reported that all the private 
doctors who treated him when he came home from service have 
passed away and that he has tried to find some of his fellow 
servicemen but they are either dead or do not want to get 
involved.  

VCAA requires that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing him a single notice covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any defect in the precise language of the notice 
informing the veteran that he should submit any evidence in 
his possession is non-prejudicial, harmless error. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  While not all 
notice provided to the veteran was given prior to the first 
RO adjudication of the claim, notice was complete prior to 
the transfer and certification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In addition, the 
Court acknowledged that the VA Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used "when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached" (quoting Braniff 
Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967)).  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, all necessary action has been taken to 
provide the veteran with notice required by the VCAA and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in its decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini, supra; 
Mayfield, supra.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  The veteran's service separation examination report 
is of record.  The RO has, however, been unable to obtain any 
other service medical records for the veteran.  In July 1986 
and November 1986, the National Personnel records Center 
(NPRC) reported there were no medical records for the veteran 
on file at that facility and those records could not be 
reconstructed.  NPRC reported that the veteran's service 
medical records may have been destroyed in a fire that 
occurred there in 1973.  The RO has explained that the NPRC 
could not confirm the existence of such records, but could 
only confirm that if they had been stored at NPRC, they would 
have been stored in an area damaged by the fire.  In 
November 1986, the NPRC supplied sick reports and morning 
reports showing the veteran was reported sick on various days 
in April 1946 and July 1946, but those records provide no 
information as to the nature of the illness or injury.  

The veteran has stated he recalls that while hospitalized for 
cosmetic surgery at the VA hospital in Amarillo, Texas, in 
1947, his doctors discussed back surgery for him and offered 
to send him to another VA hospital for that treatment.  The 
record includes a VA Form 10-2593, Record of Hospitalization, 
showing that the veteran was hospitalized at the VA hospital 
in Amarillo from December 1947 to January 1948 for revision 
of a harelip repair.  This record is a one-sheet report and 
refers only to the surgery for harelip repair.  The record 
shows that in 1987, at the time of the veteran's original 
claim, that the VA medical center in Amarillo had no hospital 
reports or outpatient treatment records for the veteran.  

As to any duty to provide an examination and/or opinion, the 
Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant' s 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

With regard to the application to reopen the claim for 
service connection for residuals of a back injury and 
residuals of a left hip injury, there is no duty to provide 
an examination or medical opinion except when new and 
material evidence has been presented or secured, as described 
in section 5108 of title 38 United States Code.  38 U.S.C.A. 
§ 5103A(f).  Since denial of the claims by the Board in 
March 1988, the RO has received no relevant evidence on the 
issue of whether the veteran has any back disability or left 
hip disability, or whether any such conditions were incurred 
in service.  Providing a new examination under the 
circumstances would constitute a de facto reopening of the 
claim where no pertinent evidence has been received since the 
last final denial.  The VCAA does not require that a claim be 
reopened where no new and material evidence has been 
received.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C )(iii).  It is also pertinent to note that 
the veteran's separation examination was negative for any 
residuals of a left hand injury, and there is no post-service 
medical evidence of the claimed residuals of a hand 
laceration.

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2005).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although amendments to 38 C.F.R. § 3.156(a) have revised the 
standard for new and material evidence, those amendments 
apply only to claims to reopen received on or after August 
29, 2001.  See Fed. Reg. 4560 (Aug. 29, 2001).  Since the 
veteran filed his application to reopen his claims back 
disability and left hip disability in the year 2000, 
38 C.F.R. § 3.156(a) as it was in effect before August 29, 
2001 is applicable.  As relevant in this case, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Back and left hip injuries

Evidence of record at the time of the March 1988 Board 
decision that denied service connection for back and hip 
disabilities included sick call reports that showed the 
veteran was seen several times in the period from April 1946 
to July 1946.  Those records do not specify the disease or 
injuries for which the veteran might have been treated.  
While complete service medical records were not available, 
the report of the veteran's October 1946 separation physical 
examination was of record.  At that examination, the veteran 
reported that at the present time he had no wound, injury, or 
disease that was disabling.  The examiner found no 
musculoskeletal defects and reported there was no 
neurological diagnosis.  There was of record a VA Form 10-
2593, Record of Hospitalization, which indicated that the 
veteran was hospitalized from December 1947 to January 1948 
and during that hospitalization underwent revision of an old 
harelip repair.  The diagnoses were congenital harelip and 
cicatrix, upper lip, postoperative.  

Other evidence of record included a June 1987 letter from a 
private chiropractor who stated that records from his clinic 
indicated that the veteran had received treatment since 
February 1961 for chronic low back stress and instability.  
The chiropractor reported that spinal X-rays indicated an 
encroachment in C2 - C4 neural foramen, C1-2-3 left 
listhesis, C4 - C5 right break (angle), left dorsal lumbar 
curve, L5 disc and vertebral body trauma, L5 anterior 
listhesis, and L1-2-3-5 discopathy.  He also described the 
treatment he had provided the veteran.  

Also of record was a July 1987 letter from a private 
physician who reported that he had first seen the veteran in 
January 1962 for complaints of recurring episodes of low back 
symptoms of many years duration.  The physician noted that he 
evaluated the veteran for an exacerbation of back pain in 
January 1962 after the veteran was knocked down by a cow.  
The physician said there was scoliosis of the spine with 
right hip high and right shoulder low, but the physical 
examination otherwise essentially normal.  Pain was relieved 
by muscle relaxants and analgesics.  The physician said he 
last saw the veteran as a patient in February 1978.  

In its March 1988 decision, the Board found that the veteran 
did not have either a hip disorder or a back disorder when he 
was separated from service and concluded that he did not have 
a disability of the hip or back resulting from a disease or 
injury incurred or aggravated in service.  

Since the March 1988 Board decision, no evidence has been 
received to corroborate the veteran's statements concerning 
having received back and hip injuries while operating 
construction equipment in service, and the veteran's own 
statements are cumulative of those he made prior to the March 
1988 Board decision.  Further, no evidence been received that 
tends to establish that the veteran has any current back or 
hip disability related to service.  To the extent that any 
new evidence has even arguably been received, there are only 
medical records dated in 1996 and 1997, none of which 
mentions any hip or back complaints, findings, or diagnosis.  
While this evidence of new, it is not relevant as it does not 
pertain to whether or not the veteran has a hip or back 
disability or whether any such disability is related to his 
military service, and therefore does not bear directly and 
substantially upon the matter of service connection residuals 
of a left hip injury or the matter of service connection for 
residuals of a back injury.  See 38 C.F.R. § 3.156(a) (2001) 
(as effective for claims filed prior to August 29, 2001).  
The remaining evidence added to the record is comprised of 
newspaper and magazine articles that generally discuss 
contributions veterans have made to our country and the 
treatment, benefits, and recognition, or lack thereof, that 
they have received in return for their service.  These 
articles, while new, do not bear directly and substantially 
upon the matter of service connection for residuals of a left 
hip injury or the matter of service connection for residuals 
of a back injury, and therefore cannot serve as new and 
material evidence to reopen those claims.  Id.  

Accordingly, reopening of the claims for service connection 
for residuals of a left hip injury and service connection for 
residuals of a back injury is not warranted.

Residuals of a hand laceration

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has stated that after he arrived in Japan in 
1945, while he was a replacement rifleman in the 123rd 
Infantry, 33rd Division, C Company, he had a hand stitched up 
out of the back of a weapons carrier and he was almost 
positive there was no record made.  In another statement, the 
veteran indicated that his finger was almost severed and that 
the deep laceration required seven stitches and a cast.  

As discussed earlier, all efforts to obtain the veteran's 
service medical records have been unsuccessful.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
case, the RO advised the veteran of potential alternative 
sources of evidence, including statements from service 
medical personnel, certificates or affidavits from fellow 
servicemen, medical records of treatment, especially soon 
after service separation; letters written during service, and 
photographs taken during service, to mention a few.  The 
veteran has, however, submitted or identified no such 
evidence and has reported that fellow servicemen are deceased 
or have declined to get involved and that all physicians from 
whom he received medical treatment in the early years after 
service are deceased and their records are not available.  

The only medical evidence pertaining to the veteran's service 
is the report of the October 1946 physical examination report 
prior to service discharge.  At that time, the veteran 
reported that he had no injury or disease that was disabling.  
The examiner evaluated the veteran's skin as normal and found 
no musculoskeletal defects.  While the veteran has generally 
reported that he received medical treatment in the years 
following service, which presumably may have identified 
residuals of an in-service hand laceration, no such medical 
records are available.  The absence of any treatment records 
or diagnosis relating to a hand laceration and any time 
subsequent to service is significant evidence against the 
claim.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  There is simply no medical 
evidence that identifies any residuals of a hand laceration 
or suggests a causal relationship between any current hand 
disability, including any scars, and service or any incident 
of service, including any laceration of a hand.  

The Board is left with the veteran's implicit opinion that he 
has a hand disability due to a laceration injury in service.  
His statements cannot, however, serve as competent evidence 
of a relationship between any current hand disability and 
service.  In this regard, the Board notes that the record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide medical opinions.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that he has some sort of hand disability due to laceration of 
his hand in service in service is therefore entitled to no 
weight of probative value.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  The 
Board also notes that a veteran's assertions, no matter how 
sincere, are not probative of a medical nexus between the 
claimed disability and an in-service disease, injury, or 
event.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  
His statements are not, therefore, probative of the etiology 
of any current hand disability or its relationship to 
service.  

In summary, the Board finds that no residuals of a hand 
laceration were shown at the veteran's service separation 
examination, there is no medical evidence of any current hand 
disability, and there is no competent evidence that suggests 
any current hand disability is linked to any incident of 
service, including laceration of a hand.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and service connection for residuals of a hand 
laceration is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
residuals of a left hip injury is denied.  

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
residuals of a back injury is denied.  

Entitlement to service connection for residuals of a hand 
laceration is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for residuals of rectal and colon cancer, to 
include as due to exposure to ionizing radiation, and 
entitlement to service connection for disability manifested 
by trouble breathing and disability manifested by trouble 
swallowing, to include as due to exposure to ionizing 
radiation.  The veteran contends, in essence, that his rectal 
and colon cancer, and his trouble breathing and trouble 
swallowing, are due to his exposure to ionizing radiation 
while stationed in Japan in 1945 and 1946.  

In an April 1997 rating decision, the RO denied the veteran's 
claims of service connection for rectal cancer, colon cancer, 
and a lung condition, all of which were denied as not well 
grounded.  There was no consideration of the claims on a 
radiation basis, and the veteran made no contentions in that 
regard.  The veteran filed a Notice of Disagreement, and the 
RO issued a Statement of the Case.  The veteran did not, 
however, perfect the appeal, and the April 1997 RO decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2005).  

Because the claims were not previously considered on a 
radiation basis and because bronchiolo-alveolar carcinoma, 
colon cancer, and lung cancer were added to the list of 
presumptive diseases under 38 C.F.R. § 3.309(d)(2) effective 
subsequent to the April 1997 decision, the Board concludes 
(as did, apparently, the RO), that the claims should be 
considered on a de novo basis.  See Pelegrini v. Principi, 18 
Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 
283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 115 S. Ct. 61 (1994).  

For reasons discussed below, additional development is 
necessary prior to the Board's consideration of the veteran's 
radiation claims.  As the RO did not do so, the Board will 
point out that service connection for a condition that is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three different 
ways, which have been outlined by the Court.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

While the veteran does not specifically contend that he 
participated in the occupation of Hiroshima or Nagasaki, 
Japan, during the period beginning August 6, 1945, and ending 
July 1, 1946, he does assert that he was exposed to ionizing 
radiation while stationed elsewhere in Japan during that 
period of time and service personnel records show that he 
received the Army Occupation of Japan Ribbon.  Given the 
veteran's history of being in Japan during the occupation and 
his claim of radiation exposure during that time, if it is 
shown that he has a radiogenic disease as defined by 
38 C.F.R. § 3.311, further development, including obtaining a 
radiation dose estimate for the veteran will be required.  
The veteran has reported that he had surgery for rectal 
cancer and colon cancer at the VAMC in Amarillo, Texas, in 
1991, and the Board notes that the record includes a February 
1996 note from a private clinic, wherein it was noted that 
the veteran had a benign colon/rectal tumor, status post 
removal.  This is in contrast to a March 1997 VA consultation 
report in which the veteran was noted to have had rectal 
cancer surgery in 1991.  There is no indication that the RO 
took any action to obtain the hospital summary pertaining to 
the veteran's 1991 surgery at the Amarillo VAMC, and this 
should be done.  If it is determined that the veteran had 
colon or rectal cancer, further development will be required 
under 38 C.F.R. § 3.311.  

Further, the veteran should be requested to identify medical 
evidence identifying his claimed disability manifested by 
breathing problems and his claimed disability manifested by 
difficulty swallowing.  If neither of these disabilities is 
any form of cancer and/or if it is determined that the 
veteran had a benign rectal/colon tumor, he should be advised 
to submit or cite competent scientific evidence that each of 
the claimed conditions is a "radiogenic disease," which, 
for purposes of 38 C.F.R. § 3.311 means a disease that may be 
induced by ionizing radiation.  

If it is shown that the veteran had rectal cancer, colon 
cancer, or any other form of cancer, and/or if he submits or 
identifies competent scientific evidence that any of his 
claimed conditions is a disease that may be induced by 
ionizing radiation, further development will be required.  In 
this regard, 38 C.F.R. § 3.311 provides that when it 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
38 C.F.R. § 3.307 or § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in Japan after 
the atomic bombings as in this case, an assessment will be 
made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).  

Pursuant to 38 C.F.R. § 3.311(a)(2), radiation dose estimates 
for participants in the American occupation of Hiroshima or 
Nagasaki, Japan, are requested from the Department of 
Defense.  The veteran does not claim he was in Hiroshima or 
Nagasaki, but he does contend his exposure took place while 
he was stationed in Japan in 1945 and 1946, and he did 
receive an Army Occupation of Japan Ribbon, which indicates 
that radiation dose information for him should be obtained 
from the Department of Defense.  The Board notes that the RO 
has attempted to obtain service records, presumably from the 
service department, verifying whether the veteran was in 
Japan, the dates assigned there, and what distance he was 
from Hiroshima or Nagasaki, Japan.  The RO has reported that 
it received no response to its two requests for such 
evidence.  

If required to obtain a radiation dose estimate for the 
veteran, the AMC should consider that the veteran has 
reported that when he arrived in Japan, he was a replacement 
automatic rifleman in the 123rd Infantry, 33rd Division, 
Company C and that after the 33rd Division was retired and 
sent home, he served briefly (two or three weeks) in the 
594th Boat and Shore Division followed by transfer to the 
808th Aviation Engineers Headquarters Company where he 
participated in building an air strip in Haneda, Japan, 
between Tokyo and Yokohama.  This is not inconsistent with 
the veteran's WD AGO 53-55, which shows that he had service 
outside the continental United States from November 1945 to 
October 1946, received the Army Occupation Ribbon, Japan, was 
qualified as a sharpshooter, had a military occupational 
specialty of construction machine operator, and his 
organization at separation was Headquarters Company, 808th 
Engineer Aviation Battalion.  

If it is determined that the veteran was exposed to ionizing 
radiation, the AMC should proceed with additional development 
prescribed by 38 C.F.R. § 3.311, including referral to the 
Under Secretary for Benefits, followed by readjudication of 
the claims.  

Accordingly the case is REMANDED for the following actions:  

1.  Contact the veteran and request that 
he identify health care providers, VA and 
non-VA, from which he has received 
treatment or evaluation for his claimed 
colon and rectal cancers, breathing 
problems and problems swallowing at any 
time since service, with particular 
emphasis on medical evidence showing the 
current presence of the claimed 
conditions.  With any necessary 
authorization from the veteran, obtain 
and associate with the claims file any 
records identified by the veteran that 
have not been obtained previously.  In 
any event, obtain any outpatient records, 
hospital summaries, and pathology reports 
for the veteran from the Amarillo VAMC 
dated in 1991; actions to obtain these 
records should include searching archives 
and retired records repositories, if 
necessary.  

Notify the veteran that he should cite or 
submit competent scientific or medical 
evidence that his disability manifested 
by breathing problems and his disability 
manifested by trouble swallowing are 
diseases that may be induced by ionizing 
radiation.  

In addition, request that the veteran 
submit any evidence in his possession 
that pertains to his claim of entitlement 
to service connection for residuals of 
rectal and colon cancer, to include as 
due to exposure to ionizing radiation, or 
to his claims of entitlement to service 
connection for a disability manifested by 
trouble breathing and a disability 
manifested by trouble swallowing, to 
include as due to exposure to ionizing 
radiation.  

2.  If one or more of the veteran's 
claimed disabilities is a radiogenic 
disease as defined by 38 C.F.R. § 3.311, 
request that the Department of Defense 
provide a radiation dose estimate for the 
veteran.  The Department of Defense 
should be provided with the veteran's WD 
AGO Form 53 - 55, Enlisted Record and 
Report of Separation Honorable Discharge, 
a copy of the veteran's September 2001 VA 
Form 21-4143, Statement in Support of 
Claim, and copies of the two VA Forms 21-
4143, Statement in Support of Claim, 
received in April 2000, which he 
submitted in response to questions about 
his radiation exposure.  

3.  Thereafter, make a determination as 
to whether the veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits.  

4.  Complete any additional development 
indicated by the state of the record.  
With consideration of all evidence added 
to the record since the most recent 
Supplemental Statement of the Case, 
readjudicate the claims of entitlement to 
service connection for residuals of 
rectal and colon cancer, to include as 
due to exposure to ionizing radiation, 
and the claims of entitlement to service 
connection for a disability manifested by 
trouble breathing and a disability 
manifested by trouble swallowing, to 
include as due to exposure to ionizing 
radiation.  

5.  If any of the benefits sought on 
appeal are not granted, issue an 
appropriate Supplemental Statement of the 
Case.  The veteran and his representative 
should be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


